Citation Nr: 9914668	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to October 
1976.  

This matter arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

In addition, in light of the Board's decision with respect to 
the veteran's claim for entitlement to an evaluation in 
excess of 40 percent for his intervertebral disc syndrome, 
the issue of possible entitlement to a total disability 
evaluation based on individual unemployability is referred 
back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's intervertebral disc syndrome is shown to be 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  However, his back is not shown to be 
ankylosed.  


CONCLUSION OF LAW

The criteria for assignment of a 60 percent evaluation for 
the veteran's intervertebral disc syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, reports of VA 
rating examinations, and statements by the veteran attesting 
to the severity of his service-connected disability.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with the present appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Historically, service connection for a low back disorder was 
granted by a January 1977 rating decision, and a 40 percent 
evaluation was assigned, effective from October 6, 1976.  By 
a rating decision dated on February 1979, the evaluation for 
the low back disorder was reduced from 40 percent to 20 
percent.  Following this reduction, by a rating decision of 
November 1990, the veteran's assigned 20 percent disability 
rating was increased to 40 percent, effective from December 
13, 1989.  This decision appears to have been based on marked 
tenderness of the paraspinal muscles.  In October 1996, the 
veteran filed a claim for an increased rating, claiming that 
his service-connected low back disability had increased in 
severity.  This claim was denied by a rating decision of 
April 1997.  That rating decision is the subject of this 
appeal.  

In support of his claim, the veteran submitted a letter dated 
in October 1996 from his chiropractor, Dr. Larry D. Hirschy, 
stating that the veteran continued to suffer from 
intervertebral disc syndrome with pain and tenderness.  He 
also observed that some inflammation and swelling was 
present.  

In December 1996, the veteran underwent a VA rating 
examination, whare he complained that his service-connected 
intervertebral disc syndrome had increased in severity.  On 
examination, the veteran was not observed to have any problem 
with the L-5 transverse processes, and retrolisthesis or 
narrowing of the S-1 disc space, nor was spondylolysis or 
spondylolisthesis found.  The veteran was diagnosed with 
mechanical low back pain, with referred pain into the right 
thigh, likely due to abnormal motion related to his mild 
degenerative disc disorder.  In addition, the examiner 
observed that the veteran appeared to be substantially 
disabled by the condition of his low back, which showed only 
mild abnormalities.  The examiner offered his opinion that he 
did not believe the veteran had a systemic arthritic 
condition.  X-ray results were negative for any defects.  

The veteran was re-examined in January 1997.  The report of 
that examination shows that the veteran's physical condition 
remained unchanged since the time of the December 1996 
examination.  In addition, the X-ray results were negative 
for defects.  He was unable to perform range of motion 
exercises due to right sacroiliac and buttock area pain.  
However, nerve root irritation, radiculopathy, or neuropathy 
were not shown.  The examiner concluded with an impression of 
mechanical low back pain with referred pain into the thigh.  
This was not due to nerve root irritation.  The referred pain 
was characterized as not being radicular or neuropathic in 
origin.  

A letter dated in February 1997 was received from Dr. 
Hirschy, stating that he had seen the veteran for continuing 
complaints of spinal pain, particularly in the low back.  Dr. 
Hirschy stated that the veteran was fitted with a brace, 
which enabled him to remain functional longer, and which 
reduced his overall back pain.  However, Dr. Hirschy also 
indicated that the veteran continued to be disabled due to 
his low back disorder, and in light of the veteran's systemic 
musculoskeletal complaints, felt that arthritis may be 
present.  He also noted that the veteran used a cane for 
support, and that the veteran was able to take care of 
himself.  Dr. Hirschy stated that the veteran's low back pain 
was relieved somewhat upon manipulation, but that given the 
progressive nature of the disorder, he did not have much 
optimism regarding the status of the veteran's disability 
picture for the future.  

Treatment records dating from February 1997 through April 
1998 show that the veteran has been seen by Dr. Hirschy for 
complaints of ongoing low back pain and other physical 
problems.  These records show that the veteran consistently 
complained of severe low back pain ranging on a scale of 1 - 
10 from three at the lowest point to eight at the highest.  
His diagnoses throughout this period included lumbar disc 
degeneration, lumbar spine subluxation, and neuralgia.  In 
addition, Dr. Hirschy stated in each of his progress notes 
that the veteran was being treated with traction to relieve 
pain and what he characterized as nerve root and radicular 
pressure.  Following each of the treatment sessions, Dr. 
Hirschy's notes include descriptions of the veteran's range 
of motion in his lumbar spine as "excellent" following 
treatment, but that his symptoms would become more severe.  

The veteran underwent his latest VA rating examination in 
August 1998.  The report of that examination shows that 
lordosis of the lumbar spine was present which was somewhat 
exaggerated at the lumbosacral angle, but that there was no 
evidence of malalignment fracture or bone destruction.  There 
was mild narrowing of the L5-S1 disc space and some minimal 
atherosclerotic changes of the aorta.  While the examiner 
observed that X-ray examination results did not show any 
significant abnormality, the veteran did have a severely 
limited range of motion due to pain.  He noted that the 
veteran reported that he had been employed as a truck driver 
for some 15 years, but stopped working in that capacity 
because he felt that his back pain was too severe.  In 
addition, the examiner noted that following the veteran's 
career as a truck driver, he had been enrolled in a drafting 
course, but had not completed the course.  He concluded with 
a relevant diagnosis of chronic low back pain with disc 
degeneration of L5-S1 with minimal to mild functional 
limitation.  

The Board has evaluated the above-discussed evidence, and 
concludes that given the extent and severity of the veteran's 
service-connected intervertebral disc syndrome, the 
demonstrated symptomatology most closely approximates the 
diagnostic criteria for assignment of a 60 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  Under 
Diagnostic Code 5293, a 40 percent evaluation is contemplated 
for severe recurrent attacks of intervertebral disc syndrome 
with intermittent relief.  Assignment of a 60 percent 
evaluation, the highest available under this diagnostic code, 
and the highest available for a back disorder absent 
ankylosis, is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings, 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

The Board finds that based on the evidence of record, the 
veteran's demonstrated symptomatology included restricted 
ranges of motion, due to constant and severe pain, warrants 
assignment of a 60 percent evaluation under Diagnostic Code 
5293.  The clinical treatment records submitted in support of 
the veteran's claim show that he experiences chronic, severe 
pain on any type of attempted motion of his lumbar spine.  
Such findings were demonstrated in the reports of the 
December 1996 and January 1997 rating examinations.  

The Board acknowledges that the VA rating examinations of 
December 1996 and January 1997 contain the examiner's 
assessments that the veteran did not have neuropathy or 
neuralgia.  In addition, the Board notes that there appears 
to be some question as to the actual degree of functional 
impairment with respect to the veteran's range of motion in 
his lumbar spine.  The December 1996 and January 1997 rating 
examinations show results indicating severely restricted 
range of motion, while the treatment records from Dr. Hirschy 
and the report of the August 1998 rating examination indicate 
that the veteran's range of motion was good and the overall 
functional impairment due to his intervertebral disc syndrome 
was considered slight.  However, the Board finds that the 
evidence, including the reports of Dr. Hirschy's treatment 
notes in conjunction with the reports of the December 1996 
and January 1997 rating examinations, show symptomatology 
more consistent with a 60 percent evaluation under Diagnostic 
Code 5293.  

This finding is based largely on the veteran's objectively 
demonstrated functional impairment due to chronic pain, and 
the fact that he apparently experiences little relief from 
this back pain.  The Board further recognizes that the full 
criteria for assignment of a 60 percent evaluation under 
Diagnostic Code 5293 have not been met.  The veteran is not 
shown to have arthritis, muscle spasm, absent ankle jerk, or 
sciatic neuropathy.  However, while sciatic neuropathy is not 
shown, per se, the veteran's overall symptomatology of 
continuous pain radiating into the lower extremity is shown 
to approximate such criteria to the extent that the Board 
finds that assignment of a 60 percent evaluation is 
warranted.  See 38 C.F.R. § 4.40, 4.45; DeLuca, supra.  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 60 percent 
evaluation for the veteran's intervertebral disc syndrome is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

